73 U.S. 750 (____)
6 Wall. 750
RAILROAD COMPANY
v.
JAMES.
Supreme Court of United States.

*751 Messrs. Cushing and Stark, for the appellants; Messrs. Cary and Carlisle, contra.
Mr. Justice NELSON delivered the opinion of the court.
The La Crosse and Milwaukee Company, by virtue of its charter and the proceedings under it, acquired a title in fee to the road-bed; and the rolling stock owned by it, and used and employed in connection with the road, is made a fixture by an express statute of the State of Wisconsin, and such, we *752 think, is the law according to the true construction of the charter, independent of the statute.[*] By the statute law of Wisconsin judgments are liens on real estate, and we do not doubt but that this judgment became a lien on the road from the time of its rendition, and that a sale under a decree in chancery, and conveyance in pursuance thereof, confirmed by the court, passed the whole of the interest of the company existing at the time of its rendition to the purchaser.[]
A great many objections have been taken to the decrees below, but those of any substance or force will be found answered by the principles above stated.
DECREES AFFIRMED.
NOTES
[*]  Pennock v. Coe, 23 Howard, 117.
[]  Pennock v. Coe, 23 Howard, 117; Gue v. Tide Water Canal Co., 24 Id. 257; 2 Redfield, 544 and n.; Covington Co. v. Shepherd, 21 Howard, 112; Macon and Western Railroad Co. v. Parker, 9 Georgia, 377